PER CURIAM.
Lionel David appeals an order denying his motion to correct illegal sentence. The trial court denied the motion as insufficient to support relief under Florida Rule of Criminal Procedure 3.800(a) because it raises factual questions. We affirm the denial of the motion without prejudice to any right Appellant might have to file a facially sufficient claim under rule 3.850. See Jackson v. State, 803 So.2d 842, 843 (Fla. 1st DCA 2001), Young v. State, 787 So.2d 259 (Fla. 2d DCA 2001).
Affirmed.